 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD VINCENT MAYES,                            No. 2: 18-cv-2347 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    FRASIHER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On March 11, 2019, the undersigned recommended that this action be

19   dismissed based on plaintiff’s failure to file an amended complaint. (ECF No. 23.) Plaintiff did

20   not file objections. However, on March 11, 2019, plaintiff filed a motion for injunctive relief.

21   (ECF No. 24.) In this pleading, plaintiff appears to allege that several different circumstances

22   prevented him from filing an amended complaint. (Id.)

23          The undersigned herein vacates the March 11, 2019 findings and recommendations.

24   Plaintiff is granted one final opportunity to file an amended complaint. If plaintiff does not file

25   an amended complaint within thirty days, the undersigned will recommend dismissal of this

26   action. No further requests for extensions of time to file an amended complaint will be granted.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. The March 11, 2019 findings and recommendations are vacated;
                                                        1
 1           2. Plaintiff is granted thirty days from the date of this order to file an amended complaint;

 2   failure to file an amended complaint within that time will result in a recommendation of dismissal

 3   of this action;

 4           3. The Clerk of the Court is directed to send plaintiff the form for a civil rights complaint

 5   by a prisoner.

 6   Dated: April 3, 2019

 7

 8

 9
     Mayes2347.vac
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
